DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION


Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: With regards to the co-polyamino-acid bearing carboxylate charges and hydrophobic radicals, applicant is required to:
Elect a single Formula to represent the co-polyamino-acid bearing carboxylate charges and hydrophobic radicals 
Applicant should further elect a single formula that represents GpR, GpA and GpC.
Applicant is further required to provide fixed numbers and/or moieties for each variable so as to identify a specific compound. For instance, if Formula IV is elected, applicant should specify what B or C is or what integer d is.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The species lack unity of invention because even though the inventions require the technical feature of a composition in the form of an aqueous solution for injection comprising basal insulin and co-polyamino acid bearing carboxylate charges and hydrophobic radical, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view WO 2013/104861 (hereinafter “the ‘861 publication”).
‘861 discloses a composition in the form of an aqueous solution for injection, whose pH is between 6.0 and 8.0, comprising at least: a) a basal insulin whose isoelectric point pi is between 5.8 and 8.5;  b) a co-polyamino acid bearing carboxylate charges and substituted with hydrophobic groups, chosen from the co-polyamino acids of formula I. The formula I is identical to the instant species of formula VII.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERCY H SABILA/Patent Examiner, Art Unit 1654           

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654